Title: To George Washington from Major General Artemas Ward, 25 July 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 25 July 1776.

Herewith is inclosed Returns of the Stores in this Division of the Continental Army. I shall immediately send to the Agents to furnish those Articles mentioned in Mr Webb’s Letter of the eighteenth Instant, and shall comply as far as is in my power with all Your Directions therein.
As soon as the Regiments are able to march I shall give orders therefor, and immediately retire. I am Your Excellency’s Obedient and very Humble Servant

Artemas Ward

